Case 2:14-cr-00124-SPC-MRM Document 146 Filed 07/16/20 Page 1 of 5 PageID 1432




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

 UNITED STATES OF AMERICA

 v.                                                         CASE NO.: 2:14-cr-124-FtM-38MRM

 JOSE BENITEZ JR.


                                             ORDER1

         Before the Court is pro se Defendant Jose Benitez Jr.’s Motion to Reduce

 Sentence or for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc.

 143), and the Government’s response in opposition (Doc. 145). For the below reasons,

 the Court denies the motion.

         A few months ago, Defendant made a similar motion.2 (Doc. 139; Doc. 142). He

 asked the Court for compassionate release and home confinement because of the

 COVID-19 pandemic, his asthma, and his personal growth while incarcerated. (Doc.

 139). The Court denied his motion because (1) granting home confinement fell outside

 the Court’s statutory authority; (2) he did not exhaust his administrative remedies; (3) he

 failed to show his medical conditions and the COVID-pandemic constitute “extraordinary

 and compelling” circumstances and (4) he did not show the Bureau of Prison’s (“BOP”)

 and his prison’s steps to combat COVID were insufficient. (Doc. 142).




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide. The Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
 2 Over four years ago, the Court sentenced Defendant to 122 months’ imprisonment for armed bank
 robbery. He is incarcerated at Coleman Low FCI and projected to be released in three years.
Case 2:14-cr-00124-SPC-MRM Document 146 Filed 07/16/20 Page 2 of 5 PageID 1433




        Defendant’s pending motion tries to improve on the shortcomings of his previous

 motion. But it fares no better. He first argues that over thirty days have lapsed since he

 made a request to his warden for compassionate release. As support, he attaches an

 email he sent to “Ms. Agard” at “Unit Management B3, B4 LOW” on June 17, 2020. (Doc.

 143-1 at 4). The email reads:

               I submitted to you a Compassionate Release / Reduction in
               Sentence Application on 27 April, 2020. I received a copy of
               the application from you on 7 May, 2020 and was informed
               that the (RIS) application would be forwarded through the
               appropriate channels to the proper person. I have been
               waiting for a response and have yet to be notified of the status
               of my application. I would like to know that status of said
               application (RIS), so that I can exhaust my administrative
               remedies prior to pleading my case in court.

 (Doc. 143-1 at 4). As best the Court can tell, Defendant may have attached his Reduction

 in Sentencing Application to the email. (Doc. 143-1 at 5). But Defendant has neither

 alleged nor shown receipt of his application or another other proof he exhausted his

 administrative remedies. This information is important because the BOP’s records do not

 reflect Benitez filing any compassionate release requests. (Doc. 145-1). So the Court

 remains unconvinced that Defendant has met his exhaustion or delay requirement under

 18 U.S.C. § 3582(c)(1)(A). Although the Court need not address Defendant’s remaining

 arguments, it will.

        Defendant next argues two extraordinary and compelling circumstances to warrant

 compassionate release: (1) the overpopulated, under-resourced, and cramped conditions

 at his prison threatens the inmates’ lives and health; and (2) Defendant’s sentence was

 higher than necessary after United States Sentencing Guideline Amendment 790. (Doc.

 143 at 6). For the first argument, he says the prison conditions are problematic because




                                         2
Case 2:14-cr-00124-SPC-MRM Document 146 Filed 07/16/20 Page 3 of 5 PageID 1434




 of his severe asthma, susceptibility to pneumonia, and COVID-19. He also references to

 his “declining health” and attaches five years of medical records. (Doc. 143 at 6; Doc.

 143-1; Doc. 143-2; Doc. 143-3).

        To state a cognizable basis for a sentence reduction based on a medical condition,

 a defendant must establish that a condition falls within one category listed in the policy

 statement. Those categories include a terminal illness and “serious physical or medical

 condition . . . that substantially diminishes the ability of the defendant to provide self-care

 within the environment of a correctional facility and from which he or she is not expected

 to recover.” U.S.S.G. § 1B1.13, cmt. n.1(A). A review of Defendant’s medical records

 confirms, however, that he suffers from neither a terminal illness nor another condition

 that renders him unable to provide self-care. Other than Defendant’s say so, nothing

 shows his health is deteriorating in condition. And while Defendant’s medical records

 reflect asthma, there is no discussion of the severity of this condition. (Doc. 143-3 at 26).

        What is more, the COVID-19 pandemic alone is not a basis for compassionate

 release. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (stating “the mere

 existence of COVID-19 in society and the possibility that it may spread to a particular

 prison alone cannot independently justify compassionate release” (citation omitted));

 United States v. Eberhart, No. 13-cr-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar.

 25, 2020) (“General concerns about possible exposure to COVID-19 do not meet the

 criteria for extraordinary and compelling reasons for a reduction in sentence set forth in

 the Sentencing Commission’s policy statement on compassionate release, U.S.S.G. §

 1B1.13.”). As the Government represents, neither the BOP nor Defendant’s prison are

 ignoring the pandemic. Both are implementing procedures, safety protocols, and medical




                                           3
Case 2:14-cr-00124-SPC-MRM Document 146 Filed 07/16/20 Page 4 of 5 PageID 1435




 care to respond to the virus in the best interests of inmates and prison staff. (Doc. 145 at

 16). In fact, Defendant has been quarantined since July 7, 2020. (Doc. 145 at 16; Doc.

 145-2). Under the prison’s plan, if he is or becomes infected with COVID, he will be

 medically treated. And he will remain quarantined to avoid the virus's potential spread.

        Defendant does not stop there on his quest for compassionate release. He also

 claims that his flawed sentencing process is an extraordinary circumstance.               But

 Defendant’s argument—not the sentence—is flawed because it relies on Amendment

 790. That amendment does not affect Defendant’s sentence because it focused on the

 acts and omissions of others who engaged in the criminal activity with a defendant.

 Because Defendant acted alone in robbing the bank, Amendment 790 does not apply.

 And if Defendant asserts “this court would have imposed a different sentence without the

 guideline constraints,” he provides no explanation or citation to this argument.

        Even if Defendant could establish any extraordinary and compelling reason for

 compassionate release, the 18 U.S.C. 3553(a) factors weigh against him.              He was

 convicted of a violent crime with a significant traumatic and emotional effect on his victims.

 The seriousness of his crime thus warrants he finish his sentence in prison, not at home.

 Defendant is also no stranger to prison, as his criminal history includes other crimes

 associated with violence like aggravated battery, robbery, and battery on a law

 enforcement officer. (Doc. 106 at ¶¶ 46-47). Having him serve his entire sentence—

 which the Court found to be a just punishment—serves a deterrent to future crimes and

 protects the public’s safety.




                                          4
Case 2:14-cr-00124-SPC-MRM Document 146 Filed 07/16/20 Page 5 of 5 PageID 1436




       At bottom, the Court finds (as it did at the time of sentencing) that the 122-month

 sentence of incarceration imposed is sufficient but no greater than necessary to achieve

 the purposes of sentencing.

       Accordingly, it is now

       ORDERED:

       Defendant Jose Benitez Jr.’s Motion to Reduce Sentence or for Compassionate

 Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. 143) is DENIED.

       DONE AND ORDERED in Fort Myers, Florida on this 16th day of July 2020.




 Copies: Counsel of Record




                                        5
